Citation Nr: 1747947	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-01 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbosacral strain with small disc at the L5-S1 level.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1985 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota that denied a rating in excess of 10 percent for a low back disability.

In March 2012, the Veteran submitted his notice of disagreement, was issued a statement of the case in December 2012, and in January 2013 perfected his appeal to the Board.

The Veteran's appeal was remanded by the Board in January 2014 in order to provide him with a hearing before a Veterans Law Judge.  In April 2015 the Veteran indicated that he no longer wanted a hearing, thus the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.

In January 2015 the Veteran submitted a claim for a total disability rating based on individual unemployability (TDIU).  In April 2015, the Veteran informed VA that he wished to withdraw his claim for TDIU.  Accordingly, there is no claim for TDIU currently before the Board.

In October 2016, the Board again remanded the Veteran's claim for a new VA examination to determine the severity of his lumbosacral strain.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






REMAND

The Veteran contends that his service connected lumbosacral strain has gotten progressively worse over the years and that he has to take oxycodone daily simply to function and cope with the pain caused by his disability.

The Veteran was afforded a VA examination in December 2016 to assess the severity of his lumbosacral strain.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59  creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The Board finds that as the December 2016 VA examination report failed to test on both active and passive motion, and in nonweight-bearing, it does not comply with Correia.  Although the examination report indicates that he did not have pain on weightbearing, it does not indicate if testing included nonweightbearing or specify if testing was conducted with active and passive motion.  Unfortunately, another remand is necessary as the Veteran must be afforded a new VA examination to address the deficiencies noted above.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  The AOJ must ensure that the Veteran is scheduled for a new VA orthopedic examination of his thoracolumbar spine.  The examiner must review the claims file, including this REMAND, in conjunction with the examination.  All necessary studies and tests should be conducted.  The examiner must indicate if there has been testing for pain in active and passive motion and in weightbearing and nonweightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



